DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.


Information Disclosure Statement
The information disclosure statement (IDS) submitted on December 13, 2018 was filed after the mailing date of the Application.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings were received on December 13, 2018.  These drawings are accepted by the Office.

Response to Arguments
Applicant’s arguments, see Remarks pages 7-14, filed October 11, 2021, with respect to: 
claims 1, 4-7, 10-13, 16, and 19-21 rejection under U.S.C. § 103 as being unpatentable over Wittenberg, et al. (U.S. Patent Application Publication 
claim 14 rejection under U.S.C. § 103 as being unpatentable over Wittenberg, in view of Kelly, et al. (U.S. Patent Application Publication 2008/0018523A1), hereinafter “Kelly",
claim 15 rejection under U.S.C. § 103 as being unpatentable over Wittenberg, in view of Zahalka and further in view of Fredericks, et al. (U.S. Patent 5164734A), hereinafter "Fredericks", and
claim 17 rejection under U.S.C. § 103 as being unpatentable over Wittenberg in view of Zahalka and further in view of Dark, et al. (U.S. Patent Application Publication No.: 2009/0224956A1), hereinafter "Dark", have been fully considered and are persuasive in view of the amendments and claim 7 cancelation.  The rejection under U.S.C. § 103 of claims 1, 4-6 and 10-21 has been withdrawn. 

Allowable Subject Matter
Claims 1, 4-6 and 10-21 allowed.
The following is an examiner’s statement of reasons for allowance:   	
Regarding independent claim 1 as amended, none of the prior art of record discloses in combination “A method of stimulating a radar system using a radar stimulator aircraft”, particularly characterized by the features of “receiving information at the radar stimulator aircraft for causing the radar stimulator aircraft to stimulate the radar system in a user specified manner by simulation of at least one radar target from a perspective of the radar system, each simulated radar target being different from the radar simulator aircraft; 
monitoring at the radar stimulator aircraft a position of an onboard radar antenna thereof relative to at least one antenna of the radar system; and 
based on the received information and the monitored position of the onboard radar antenna, the radar stimulator aircraft controlling a flight of the radar stimulator aircraft and an emission of synthetic radar echoes by the radar stimulator aircraft thereby to stimulate the radar system with the at least one simulated radar target in the user specified manner,
wherein the radar stimulator aircraft controls a delay between a radar signal being received from the radar system by the onboard radar antenna and a synthetic radar echo being emitted from the onboard radar antenna to control a radial distance of the at least one simulated radar target from the perspective of the radar system, and 
the radar stimulator aircraft changes its bearing and/or elevation relative to said at least one antenna of the radar system in order to change the bearing and/or elevation of the at least one simulated radar target to simulate target motions having tangential components”, nor would this claimed combination of features have been obvious to one of ordinary skill-in-the-art. The closest Art on the record discloses some of the claimed features but fails at least to disclose “the radar stimulator aircraft changes its bearing and/or elevation relative to said at least one antenna of the radar system in order to change the bearing and/or elevation of the at least one simulated radar target to simulate target motions having tangential components”.

In that the dependent claims 4-6, 10-19 and 21 depend ultimately from allowable, independent claim 1, these dependent claims  4-6, 10-19 and 21 are allowable for, at least, the reasons for which independent claim 1 is allowable.

Regarding independent claim 20 as amended, none of the prior art of record discloses in combination “A radar stimulator aircraft configured to stimulate a radar system, the radar stimulator aircraft”, particularly characterized by the features of being “configured to: 
receive information at the radar stimulator aircraft for causing the radar stimulator aircraft to stimulate the radar system in a user specified manner by simulation of at least one radar target from a perspective of the radar system, each simulated radar target being different from the radar stimulator aircraft, 
monitor at the radar stimulator aircraft a position of an onboard radar antenna thereof relative to at least one antenna of the radar system; and 
based on the received information and the monitored position of the onboard radar antenna, the radar stimulator aircraft being configured to control a flight of the radar stimulator aircraft and an emission of synthetic radar echoes by the radar stimulator aircraft thereby to stimulate the radar system with the at least one simulated radar target in the user specified manner, 
wherein the radar stimulator aircraft is further configured to control a delay between a radar signal being received from the radar system by the onboard radar antenna and a synthetic radar echo being emitted from the onboard radar antenna to control a radial distance of the at least one simulated radar target from the perspective of the radar system, and 
the radar stimulator aircraft is further configured to change its bearing and/or elevation relative to said at least one antenna of the radar system in order to change the bearing and/or elevation of the at least one simulated radar target to simulate target motions having tangential components”, nor would this claimed combination of features have been obvious to one of ordinary skill-in-the-art. The closest Art on the record discloses some of the claimed features but fails at least to disclose “the radar stimulator aircraft is further configured to change its bearing and/or elevation relative to said at least one antenna of the radar system in order to change the bearing and/or elevation of the at least one simulated radar target to simulate target motions having tangential components”.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Steinmetz Patent 11131751B2 teaches methods and systems for calibrating and/or testing radars or antennas;
Shani et al. U.S. Patent 8049656B2 teaches an RF decoy and method for deceiving radar-based missiles;
Fredericks et al. U.S. Patent 6492939B1 teaches a phase coherent optically delayed radar target;
Kaiser et al. U.S. Patent 6067041A teaches a moving target simulator;
Otoide et al. U.S. Patent 5518400A teaches a portable radar target simulator;
Vencel et al. U.S. Patent 5457463A teaches a radar return signal simulator;
Fey et al. U.S. Patent 5431568A teaches a radar target generator;
Cronyn U.S. Patent 5223840A teaches a low cost radar target simulator for remote radar testing;
Cronyn U.S. Patent 6710737B1 teaches a calibrator for radar target simulator;
Lilly U.S. Patent 6128589A teaches a method and apparatus for modelling a system which includes the transmission and reception of signals;
Newberg et al. U.S. Patent Application Publication 2006/0267832A1 teaches an arbitrary radar target synthesizer (ARTS);
Sharawi U.S. Patent Application Publication 2016/0088498A1 teaches an unmanned aerial vehicle for antenna radiation characterization;
Harrison U.S. Patent 5990824A teaches ground based pulse radar system and method providing high clutter rejection and reliable moving target indication with extended range for airport traffic control and other applications;
Haghighi et al. U.S. Patent 9575161B1 teaches system for generating virtual radar signatures;
Emeljanov et al. Russian Patent RU-2337376C1 teaches a simulator of mobile radar target;
Chester-Parsons Great Britain Patent GB-2491963A teaches communicating a simulated radar signal from a radar signal generator to a radar sensing device.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER L. SYRKIN whose telephone number is 571-270-7249. The examiner can normally be reached Mon-Fri 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vladimir Magloire can be reached on 571-270-5144. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance 

ALEXANDER LVOVICH. SYRKIN
Examiner
Art Unit 3648



/OLUMIDE AJIBADE AKONAI/           Primary Examiner, Art Unit 3648